DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments/arguments filed on 3/10/21. Claims 1 – 9 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiie (U.S. 2010/0262714) in view of Xbox 360 (released 11/2005). 
 Regarding claims 1 and 6 - 8, Hiie discloses an information processing device connected to wireless local area network constituted by an access point, (“A first user 102 of the communication system (named "User A") operates a user terminal 104 which is able to connect to a network 106 such as the Internet”, “the network interface 108 can be via a cable (wired) connection or a wireless connection”, par. 0046), the information processing device acquiring application data from another (“the file transfer functionality provided by the communication client 110 is utilized by users to share data files such as, for example, pictures, documents, audio files or movie clips. However, the file transfer functionality requires that both the sender and recipient of the data file need to be online at the same time in order to exchange the file”, par. 0061), the information processing device comprising a device detecting section configured to detect the other information processing device connected to the wireless local area network, ("After looking-up the network address of the called user terminal in a distributed P2P database, and following authentication through the presentation of digital certificates (to prove that the users are genuine subscribers of the communication system”, par. 0057), and a recording processing section configured to acquire the application data from the other information processing device via a cable, (“the file transfer functionality provided by the communication client 110 is utilized by users to share data files”, par. 0061). 
Hiie, however, is silent on the issue of the first and second end of the cable being coupled to a wired communication module. In a related art, Xbox 360 teaches at least a first and second information processing devices connected to a local wireless network, (method 2 of NPL), and a wired network, (method 1 of NPL), wherein a first end of the cable is directly coupled to a wired communication module of the information processing device and the second end of the cable is coupled to the second information processing device for direct transfer of application data over the cable, (method 1 of NPL parts 1 – 4), wherein it is disclosed in the disclosure of the present invention that a cable connection is only used for transfer of application data if large quantities of data being transferred, (par. 0064 of disclosure), wherein Xbox teaches wireless transfer of data is limited, (method 2 part), and that for larger data transfer, a wired connection is required, (“Tips” of NPL). 

Regarding claim 2, Hiie discloses a screen generating section configured to generate a screen regarding operations to acquire the application data, (“connected a display 204 such as a screen via a display interface”, par. 0048). 
Regarding claim 3, Hiie discloses wherein, after the device detecting section has detected the other information processing device connected to the wireless local area network, the screen generating section generates a guidance screen giving an instruction to operate a power button of the other information processing device, (“the user 102 selecting to initiate communication using the communication client 110 user interface (as shown in FIG. 3), for example by selecting the file transfer buttons”, par. 0065). 
Regarding claim 4, Hiie discloses wherein, after the device detecting section has detected the other information processing device connected to the wireless local area network, the screen generating section generates a guidance screen giving an instruction to connect the information processing device with the other information processing device using the cable, (“the network interface 108 can be via a cable (wired) connection”, par. 0046). 
Regarding claim 5, Hiie discloses wherein the screen generating section generates a screen selecting an application to be acquired from the other information processing device, (“the file transfer functionality provided by the communication client 110 is utilized by users to share data files such as, for example, pictures, documents, audio files or movie clips”, par. 0061). 
Regarding claim 9, Hiie is silent on the issue of the other processing device not having a display, however, Xbox discloses that the processing devices may not have a display, (method 2 of NPL, part 1). 
 Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715